
QuickLinks -- Click here to rapidly navigate through this document

EXHIBIT 10.10(m)


LEASE AMENDMENT "8"


        THIS AMENDMENT is attached to and hereby forms a part of that certain
LEASE ("Lease") made the 1 st day of December, 1994, by and between Green,
Praver Et AI ("Landlord") and Anesta Corp., a Delaware Corporation.

        WHEREAS, Tenant has built an addition of 7,160 square feet to the
Building/Premises in Building #6 of Wiley Post Plaza located at 4745 West Wiley
Post Way (the "Building 9").

        NOW, THEREFORE, in consideration of the mutual covenants and conditions
contained herein and other good and valuable consideration, the receipt and
sufficiency of which is hereby acknowledged, Tenant and Landlord agree as
follows:

        1.    PARTY IN INTEREST    

        Landlord and Tenant acknowledge and agree that "Cephalon, Inc." was
erroneously inserted into the signature line for the Tenant on Amendment "5",
Amendment "6", and Amendment "7" by and between Landlord and Tenant, all dated
as of July 20, 2001. Landlord and Tenant hereby ratify and confirm that Anesta
Corp. is and at all times since the commencement of the Lease has been the
Tenant under the Lease and all of its Amendments, and that the Lease has not
been assigned by Anesta Corp. Landlord and Tenant hereby amend Amendment "5",
Amendment "6", and Amendment "7" to delete "Cephalon, Inc." from the signature
line and replace it with "Anesta Corp." Tenant hereby confirms that Anesta Corp.
is a corporation organized and existing under the'laws of the State of Delaware.

        2.    EXPANSION PREMISES AND TERM    

        In addition to all other space leased by Tenant, Tenant agrees to lease
from Landlord approximately 7,160 rentable square feet as shown on Exhibit "A"
to this amendment. The lease term for the expansion premises shall commence
August 1, 2002 and end June 30, 2006.

        3.    OPTION TO EXTEND LEASE    

        Tenant's existing right to extend the Lease shall also apply to the
Expansion Premises. The extension right is more particularly described in
Section 1.4 of the Lease as modified by Section 1 of Lease Amendment "4".

        4.    RENTAL RATES    

        For this Expansion Premises, Tenant agrees to pay to Landlord, without
prior notice or demand, as monthly rental for the expansion space from August 1,
2002 through March 31, 2003, the monthly payment amount of $4,009.60 on or
before the first day of each month in advance. The first month's rent for the
expansion space shall be paid on or before August 1, 2002, which will be
considered the anniversary date for this Expansion Premises. The annual base
rent for this Expansion Premises shall be increased each year, effective on each
anniversary of the date of the commencement of the Existing Premises lease term,
which is April 1" of each year, by a percentage equal to the percentage increase
in the United States Department of Labor Statistics New Consumer Price Index for
all Urban Consumers (CPI-U, National Index, 1982-1984 = 100) as published by the
United States Department of Labor, Bureau of Labor Statistics, using as a base
the index for the two months immediately preceding the commencement of the
expansion space lease term compared to the index for the two months immediately
preceding the anniversary date of the year for which the lease adjustment is
being made. The foregoing notwithstanding, the annual base rent shall not be
increased by more than three percent in any one year.

--------------------------------------------------------------------------------

        5.    ADDITIONAL RENT—EXPANSION PREMISES    

        Tenant shall pay, as additional rent for this Expansion Premises,
Tenant's proportionate share of "Basic Costs Increases" as defined in
Section 2.3 of the Lease. "Tenant's Proportionate Share" for the expansion space
shall mean 3.76 percent, which is determined by dividing the 7,160 square feet
being rented by Tenant by 190,628 square feet, the total rentable space in the
Project. The monthly charge for additional rent for the expansion space is
$1,074.00 which represents the 7,160 square feet times $0.15. The additional
rent rate of $0.15 shall be adjusted annually or at such time as there is a
significant change in the costs of any item of additional rent to be paid by
Tenant as per Section 2.3. of the Lease.

        6.    VALID AGREEMENTS    

        Except for the rent and the term, the terms for this Expansion Premises
shall be identical as set forth in the Lease. Tenant and Landlord acknowledge
that the Lease (with Amendments 1 through 7) is a valid and enforceable
agreement and that the Tenant holds no claims against Landlord or its agents
which might serve as the basis of any set-off against accruing rent and other
charges or any other remedy in law or in equity. Except as is herein
specifically modified and amended or as is necessary to give meaning and
effectuate the terms hereof, the Lease shall remain in full force and effect, it
being understood and agreed that this Amendment, upon execution, becomes a part
of the total Lease.

        7.    BROKERS    

        Except as herein set out, Tenant represents, and warrants that there are
no claims for brokerage commissions or finder's fees in connection with this
Lease and agrees to indemnify Landlord against and hold it harmless from all
liabilities arising from such claim, including any attorney's fees connected
therewith. Landlord shall pay the brokerage fees and/or commissions payable in
connection with this Lease to Asset Management Services, Inc., who represents
Landlord, pursuant to the applicable listing and/or brokerage agreement between
Landlord and said party.

        8.    AUTHORITY OF SIGNATORIES    

        The persons executing this Lease Amendment "8" on behalf of Landlord and
Tenant, each represent and warrant that he or she has the authority to execute
this Agreement and to bind the respective party. By signing this document on
behalf of Landlord, the Property Manager (Gregory W. Strong) executing this
Amendment on Landlord's behalf does not, by signing this Amendment in that
capacity, agree to assume any personal liability or to perform any of the
obligations under this Amendment. Such Property Manager is, however, authorized
to execute this Amendment on Landlord's behalf and has the authority to bind
Landlord to perform the terms of this Amendment.

        IN WITNESS WHEREOF, the parties have duly executed this Amendment this
14th day of October, 2002.


(This space is left blank intentionally.)


2

--------------------------------------------------------------------------------


LANDLORD: GREEN PRAVER ET AL
 
TENANT: ANESTA CORP.
By:
/s/  GREGORY W. STRONG      

--------------------------------------------------------------------------------

Gregory W. Strong
Project Manager
 
By:
/s/  ROGER P. EVANS      

--------------------------------------------------------------------------------

Roger P. Evans
Vice President & General Manager

3

--------------------------------------------------------------------------------


EXHIBIT "A"



DESCRIPTION OF PREMISES



[GRAPHIC OF FLOOR PLAN]


4

--------------------------------------------------------------------------------




QuickLinks


LEASE AMENDMENT "8"
(This space is left blank intentionally.)
EXHIBIT "A"
DESCRIPTION OF PREMISES
[GRAPHIC OF FLOOR PLAN]
